The testimony of the victim and the two eyewitnesses to the attempted robbery was consistent in describing defendant’s forcible attempt to wrest the money from her hand. Even though the elderly victim did not recall all of the details, her testimony did not contradict that of the eyewitnesses who saw defendant grab her and force her to one knee before literally having to pry him away from her. There was ample evidence for the jury appropriately to find that defendant used force in attempting to steal his victim’s money.
Released after arraignment on his own recognizance, defendant missed two court dates, and was returned to court after his arrest on a bench warrant nearly two months after his *282second scheduled court appearance date. The record reveals no mitigating circumstances to avoid the imposition of consecutive sentences mandated by Penal Law § 70.25 (2-c). Concur— Kupferman, J. P., Asch, Ellerin and Smith, JJ.